Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-16 in the reply filed on 12/13/21 is acknowledged. Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, apparatus of claims 1-16, there being no allowable generic or linking claim. The traversal is on the ground(s) that there is no unduly burdensome search between the restricted groups as they all recite a frame. This is not found persuasive because the groups include other optical and mechanical parts, as stated in the office action of 10/13/21, such as a gap between the diffuser and the reflector in claims of 20-24 and the selective movement of the closure relative to the apparatus in claims 17-19, which are distinct from the frame supporting the light sources and light guide of claims 1-16. The distinction between the restricted groups yields a search burden as the claimed details fall in different field and classes of the art. Therefore, claims 17-24 are withdrawn from further consideration. The requirement is still deemed proper and is therefore made FINAL. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on5/25/21 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claims 6-8 is unclear since they appear to recite contradictory limitations. In particular, claim 6, depending on claim 4, recite the first circuit board is mounted to an inside surface of the housing, however, claim 4 requires the first circuit board is mounted to the frame of the closure. It is therefore not structurally clear where the circuit board is located. Clarification is kindly solicited. 
Claims are examined as best understood. 
Examiner's Note
The apparent alternative embodiments of claims 4 and 6 are understood as obvious variants and would have otherwise be subject to a restriction. Similar interpretation is applied to claims 7 and 8. In light of compact prosecution, applicant is respectfully advised to focus the claims on a single embodiment that best portrays the details of the intended inventive subject matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIEGEL (US 9514661) in view of LONGARZO (US 10989370).
Regarding claim 1, RIEGEL discloses an apparatus (FIG.s 1-9) comprising: a housing (10 FIG. 1) having an opening (evident); and a closure (see 20 FIG. 2) for selectively moving between an open position to provide access to the opening and a closed position to block access to the opening, the closure comprising: a plurality of light sources (col. 7 line 34); a lightguide (see 80 FIG. 7) to distribute light from the plurality of light sources, the lightguide having a first primary surface opposite a second primary surface; and a frame (see 36 FIG. 7) supporting the plurality of light sources and the lightguide.
Although RIEGEL does not explicitly show light emitted from the lightguide indicates a status of the apparatus, absent any structural details as to how the claimed function is performed, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the apparatus of RIEGEL is capable of being configured to perform the claimed function, and different configuration thereof is common in the illumination art, such as evidenced by LONGARZO teaching light of an illumination system being indicated of the physical status of an apparatus, in order to enhance the operational modularity of the assembly. 
Claim 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIEGEL in view of LONGARZO, as applied to claim 1 above, and further in view of KIM (US 8740437).
claim 2, RIEGEL does not explicitly show the plurality of light sources comprise light-emitting diodes (LEDs).
KIM (FIG.s 1-23E) teaches a plurality of light sources (see 150a and 150b FIG.s 6 and 7) comprise light-emitting diodes (LEDs).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate the LED sources and the associated structural and arrangement thereof, such as taught by KIM, with the apparatus of RIEGEL in order to achieve a desired illumination profile.
Regarding claim 3, KIM further teaches the LEDs comprise: a first set of LEDs (150a FIG.s 6 and 7) positioned to emit light to a first side of the lightguide, the first set of LEDs mounted in a first row on a first side of a first circuit board, and a second set of LEDs (150b FIG.s 6 and 7) positioned to emit light to a second side of the lightguide opposite the first side, the second set of LEDs mounted in a second row on a first side of a second circuit board.
The motivation to combine is same as in claim 2 above. 
Regarding claim 4, KIM further teaches the first circuit board and the second circuit board are mounted (once everything is put together) to a frame (200 FIG. 3) of the closure.
The motivation to combine is same as in claim 2 above. 
Regarding claim 5, although RIEGEL in view of LONGARZO does not explicitly show the closure further comprising a first dowel pin extending from the frame through the first circuit board and abutting the first side of the lightguide and a second dowel pin extending from the frame through the second circuit board and abutting the second side of the lightguide, absent persuasive evidence that the method of connection is 
Regarding claims 6 and 8, absent persuasive evidence that the claimed location is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to mount the circuit boards to desired locations, such as an inside surface of the housing, such that the first set of LEDs is proximate to the first side of the lightguide when the closure is in the closed position and the second circuit board is proximate to the second side of the lightguide when the closure is in the closed position, in accordance to a preferred structural arrangement of the assembly.
Regarding claim 7, KIM further teaches the second circuit board is mounted to the frame of the closure (evident).
The motivation to combine is same as in claim 2 above. 
Claim 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIEGEL in view of LONGARZO, as applied to claim 1 above, and further in view of VASYLYEV (US 10877201).
Regarding claim 9, RIEGEL does not explicitly show the first primary surface of the lightguide is a first abraded surface.
VASYLYEV (FIG.s 1-50) teaches the first primary surface of a lightguide is a first abraded surface (understood as patterned, evident of 8 FIG.s 3 and 19). 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate optical features on the light guide and the associated structure, such as taught by VASYLYEV, with the assembly of 
Regarding claim 10, VASYLYEV further teaches the second primary surface is a glossy surface (such as 12 FIG. 20).
The motivation to combine is same as in claim 9 above. 
Regarding claim 11, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize a second abraded surface as the second primary surface in accordance to a preferred light coupling efficiency of the structure. 
Regarding claim 12, VASYLYEV further teaches the first abraded surface comprises a light-extracting feature (such as 8 FIG. 6 which in operation helps extraction) for the first primary surface.
The motivation to combine is same as in claim 9 above. 
Regarding claim 13, VASYLYEV further teaches the light-extracting feature comprises dots (see FIG. 29) formed at the first primary surface.
The motivation to combine is same as in claim 9 above. 
Regarding claims 14 and 15, absent persuasive evidence that the claimed gradients are significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a first gradient of dot size extending between an edge of the first primary surface and a center of the first primary surface and at least one second gradient of dot size oriented in a direction different from a direction of the first gradient of dot size in order to achieve a desired illumination profile as it is known in the state of the art.
claim 16, KIM further teaches a diffuser (such as 20 FIG. 11, see col. 26 line 42-46) positioned proximate to the second primary surface of the lightguide, the light from the lightguide visible via the diffuser.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NIJKAMP (US 2021/0141149), DIANA (US 10895353), VAN DOLEWEERD (US 2020/0276891), KLEO (US 9006751).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875